Citation Nr: 1416280	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  11-33 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of the Veteran who served on active duty from March 1944 to December 1945.  He was awarded the Purple Heart for his service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veteran's Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The appellant testified before the undersigned in a video-conference hearing in January 2013.  A transcript is associated with the claims file.


FINDINGS OF FACT

The Veteran's multiple service-connected leg disabilities hastened his death.


CONCLUSION OF LAW

The criteria to establish dependency and indemnity compensation (DIC) on the basis of service connection for the cause of the Veteran's death have been met. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A surviving spouse of a qualifying veteran who died as a result of a service-connected disability is entitled to receive dependency and indemnity compensation. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

To warrant service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either a principal or a contributory cause of death.  A disability will be considered a contributory cause of death when it contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran passed away in June 2009.  The Certificate of Death states the immediate cause of death was respiratory arrest due to lung cancer.  It also lists pulmonary fibrosis as a significant condition contributing to death.  Death Certificate 6/09.  The Veteran was service-connected for multiple disabilities in his legs, including residuals from shrapnel wounds, arthritis in the knees, left hip and left ankle, as well as instability in the right knee.  

In August 2008, the Veteran's private treatment provider opined that his poor ambulation due to his service-connected disabilities and inability to successfully attend pulmonary rehabilitation classes contributed to an earlier demise.  A VA provider in January 2012 gave a negative opinion, concluding that the Veteran's death was not due to or a result of his service connected disabilities because the cause was respiratory arrest and he had worked and been active since service.  Both opinions address the issue, provide rationale for their conclusions, and are fully adequate.  When there are two competent medical opinions with differing conclusions, the benefit of the doubt goes to the appellant.  38 U.S.C.A. § 5107(b) (West 2002).  With two adequate, competent opinions, the benefit of the doubt is in favor of service connection for cause of death.   


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


